          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  BATESVILLE DIVISION

JASON DUANE EMERY                                             PLAINTIFF
ADC #510514

v.                      No: 1:18-cv-98-DPM

WENDY KELLEY, Director, Arkansas
Department of Correction; DEXTER
PAYNE, Deputy Director, ADC;
DeANGELO EARL, Warden, ADC Grimes
Unit; and GAIL HOLLAND, ADC                             DEFENDANTS


                           JUDGMENT
     Emery's complaint is dismissed with prejudice.

                                       ~~o.-L/j--.


                                       I 'J-. Fe lnvovt,y J-o~ o
